DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action on the merits is in response to the remarks received on 04 January 2020. Claims 1-24 are pending. Claims 13-24 are withdrawn as nonelected.
Claim Interpretation
The elected claims as written are drawn to a “system.” The examiner notes the claims describe an apparatus and will examine them as such. Materials worked upon and recitations of intended use will only be accorded patentable weight to the degree that they require the presence or absence of structural limitations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2015/0142159 to Kai-Jui Chang (‘159 hereafter).
Regarding claim 1, ‘159 teaches a system for mixing component materials and dispensing a gradient product comprising a continuously varied composition of matter, the system comprising: multiple dispensing devices actuated by a motor, a connector comprising multiple inputs, wherein each of the multiple connector inputs receives component material from a respective one of the multiple dispensing devices (FIG 1 items 11); a mixing tube connected to an output of the connector, wherein the mixing tube receives the component material from each of the multiple dispensing devices and mixes the component material (FIG 1 item 12); a dispensing nozzle connected to the mixing tube wherein the dispensing nozzle receives a continuously varying mixture of materials from the mixing tube and dispenses the continuously varying mixture of materials to form a gradient product comprising a continuously varying composition of matter (FIG 1 item 13); a collection bed that receives the gradient product, and an electronic processor coupled to a memory comprising instructions that when executed by the electronic processor causes the electronic processor to spatially control the varied composition of matter of the gradient product (FIG 5 item 53).
Regarding claim 2, ‘159 teaches the system wherein the electronic processor controls the multiple dispensing devices by controlling a motor that drives the dispensing devices for delivering the component material to the connector inputs (paragraph 0046).
Regarding claim 3, ‘159 teaches the system wherein: the collection bed for receiving the gradient product is an actuator bed that moves relative to the dispensing nozzle; and the electronic processor controls movement of the collection bed while the dispensing nozzle 
Regarding claim 4, ‘159 teaches the system wherein the electronic processor provides time-dependent dispensing device dispense rates for each of the multiple dispensing devices and coordinates movement of the collection bed with the dispense rates for creating a specified gradient in the gradient product (paragraphs 0042-0046).
Regarding claim 5, ‘159 teaches the system wherein gradient product is one of: a gradient product comprising matrix properties or composition, continuously varied cell concentrations, continuously varied gel concentrations, or spatially regulated cell type mixtures; or a three dimensional gradient product (examiner’s note: this limitation is regarded as a recitation of material worked upon. The cited prior art is capable of being used in this manner).
Regarding claim 6, ’15 teaches the system wherein: the multiple dispensing devices are located remotely from the connector inputs and an input tube is connected from each of the multiple dispensing devices to a respective input of the connector for delivering the component material to the connector; or the multiple dispensing devices and the connector are locally supported by an extruder head and the connector receives the component material directly from the multiple dispensing devices (FIG 5 items 15 and 16).
Regarding claim 7, ‘159 teaches the system wherein gradient product comprising a continuously varying composition of matter continuously varies between softer compositions of matter to stiffer compositions of matter (examiner’s note: this limitation is regarded as a recitation of material worked upon. The cited prior art is capable of being used in this manner).
Regarding claim 8, ‘159 teaches the system further comprising a graphical user interface for receiving system configuration and material concentration parameters that are utilized in determining the instructions for controlling the varied composition of matter of the gradient product (FIG 8 “User Interface”).
Regarding claim 9, ‘159 teaches the system wherein the component material is uniquely specified for each of the multiple dispensing devices (examiner’s note: this limitation is regarded as a recitation of material worked upon. The cited prior art is capable of being used in this manner).
Regarding claim 10, ‘159 teaches the system wherein the component material uniquely specified for each of the multiple dispensing devices comprises a polymer of a uniquely specified concentration examiner’s note: this limitation is regarded as a recitation of material worked upon. The cited prior art is capable of being used in this manner).
Regarding claim 11, ‘159 teaches the system wherein: the dispensing nozzle is movable relative to the collection bed; and the electronic processor controls movement of the dispensing nozzle while the dispensing nozzle dispenses the continuously varying mixture of materials to form the gradient product comprising the varied composition of matter (paragraph 0042).
Regarding claim 12, ‘159 teaches the system wherein: the collection bed and the dispensing nozzle are movable (paragraph 0042); and the electronic processor controls a combination of movements of the collection bed and the dispensing nozzle while the dispensing nozzle dispenses the continuously varying mixture of materials to form the gradient product comprising the varied composition of matter (paragraphs 0042-0046).
Response to Arguments
In support of the patentability of the instant claims, applicant has argued that the applied prior art does not teach, “ . . . a connector comprising multiple inputs, wherein each of the multiple connector inputs receives component material from a respective one of the multiple dispensing devices; a mixing tube connected to an output of the connector, wherein the mixing tube receives the component material from each of the multiple dispensing devices and mixes the component material. . . .”
This argument is not persuasive since the applied prior art teaches each of these features. As an aid to understanding, see the below annotated portion of the instant application’s FIG 5C and the applied prior art’s FIG 1. 






Figure 1-FIG 5C of 15/912,339

    PNG
    media_image1.png
    405
    814
    media_image1.png
    Greyscale

Figure 2 FIG 1 of '159

    PNG
    media_image2.png
    637
    1018
    media_image2.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743